DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant amended and argued that the prior art reference (Shaffer, US Publication No. 20070202907) fails to show certain features of the Applicant’s invention (i.e. “receive audio data from a plurality of communication devices, wherein the audio data includes conversations received by one or more microphones of the plurality of communication devices”) (Emphasis Added).
 Applicant further specifically argued and/or stated that: “Shaffer still fails to disclose the claimed subject matter because it fails to disclose the content being parsed from "conversations in the audio data." The only example of "location information" in the cited passages of Shaffer is "GPS information," which is a data type known in the art and not something parsed from conversations in audio data.” (Emphasis Added).
Attorney Docket No. PAT21027-US-PCT
In response the Examiner respectfully disagrees with the Applicant’s arguments and/or remarks for the following reasons:

First, the Applicant is kindly directed to fig. 1, fig. 4, and ¶ [0065], which discussed the concept of monitoring communications of various channels, talk groups, or virtual talk groups, such as various talk groups composed of land mobile radios or other endpoints. Whenever a particular endpoint 210, 212 or 214 sends a communication, such as a PTT audio message, the endpoint of display 200 may communicate the transmission. Communications transmitted from an endpoint may comprise audio, video or other data (including PTT messages, IMs, e-mails, streaming video, etc.) to the user. The communication from the endpoint may also include location information (e.g., GPS information) identifying the location of the mobile endpoint transmitting the message. (Emphasis Added).

Furthermore, the Applicant is directed to ¶ [0078], which discussed that:
In the third example the IS can use the location of particular endpoints as well as the communication history in determining how to set up a new VTG. This may be useful if, for example, some of the endpoints of VTG 4 are within the burning store and constantly communicating with each other trying to coordinate their efforts to resolve their current crisis. For example, if firefighter 214d has found someone trapped in an area not easily accessible firefighter 214d may need to provide firefighter 214e with information on where to spray water, and paramedics 212a and 212b with information on how to reach the trapped person. In some embodiments the IS maintains a communication log that stores information concerning who was talking at any given time. This information may be used to determine who is talking to whom and it may be combined with location information to help determine who should be assigned to a new VTG. Thus, firefighters 214d and 214e and paramedics 212a and 212b can talk within their new VTG without interruptions from other endpoints talking over VTG 4. 
Also, the Applicant is directed to fig. 3, which showed and/or described the features of an endpoint (i.e. communication device) used in the performing communication among talk groups. The described features include at least #84 user interface for audio input (i.e. microphone).
Thus, as highlighted and discussed in the figure and paragraphs above, Shaffer showed and/or described further examples wherein via respective endpoints, firefighters communicate with one another by talking or telling (i.e. conversation) the other firefighters or paramedics where (i.e. location) to spray water in order to resolve current crisis. 
Therefore, contrary to the Applicant’s arguments stated above, the Examiner believes that Shaffer teaches the newly added limitations because given the at least claimed limitations its’ broadest reasonable interpretation, one of ordinary skill in the art would readily understand that talking to another entity is a conversation. Shaffer further discussed the concept of identifying (parsing) location information in the received communications e.g. Push-To-Talk audio message.
As further shown or discussed above, Shaffer clearly teaches that “location information” is identified from the received communications (i.e. PTT audio, video, and/or data) (see also, ¶ [0029], wherein the communication data is voice).
Thus, contrary to the Applicant’s arguments, Shaffer teaches identifying or determining location information included in the audio or voice communications i.e. (claimed “content” or “content of interest”).
Therefore, the claim does not uniquely and particularly define the limitations so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.

Secondly, the Applicant argued that the prior art reference fails to show certain features of the Applicant’s invention (i.e. dynamically detect, within the content of the parsed audio data, a content of interest based on a contextual relationship between a first talkgroup member associated with a first talkgroup of the plurality of talkgroups and a second talkgroup member associated with a second talkgroup of the plurality of talkgroups, wherein the content of interest includes at least one selected from the group consisting of a profile of the talkgroup member and an identity of the talkgroup member).

In response the Examiner respectfully disagrees with the Applicant’s arguments, and kindly direct Applicant to the same and/or similar response as discussed above. Furthermore, as shown above, Shaffer discussed that location information is identified or determined from the transmitted communication (i.e. communication from the endpoint may also include location information (e.g., GPS information) identifying the location of the mobile endpoint transmitting the message). Thus, the at least claimed limitations in question does not uniquely and particularly define these terms “content of interest” and/or “contextual relationship” so as to be distinguished from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.
Therefore, for example as shown in fig. 1, fig. 4, and ¶ [0072], Shaffer discussed and/or showed endpoints (i.e. 210, 212, or 214) of different private or public safety agencies (e.g. Police, Firefighters, and/or Paramedics). As it is readily known and/or understood by one of ordinary skill in the art, the different public safety agencies are commonly referred to as “first responders”.  
Thus, as mentioned above, in light of the Applicant’s original specification on record, given the claimed limitations its’ broadest reasonable interpretation, the claim does not uniquely or particularly define the term “contextual relationship” so as to distinguish from the applied prior art as discussed above i.e. the different agencies endpoints in different VTGs are contextually related as first responders.
Furthermore, for argument sake, as shown in figure 4, different endpoints from different VTGs are communicating within certain distance i.e. near to one another, thus the Examiner believes that the endpoints are further related (i.e. claimed contextual relationship) based on their locations in the same vicinity.
Also, the claim does not uniquely or particularly define the term “content” or “content of interest” so as to be distinguished from the applied prior art. As discussed above, Shaffer discussed identifying location included in the communications. The Examiner as fairly characterized the at least claimed limitation as discussed above.

Finally, the Applicant merely repeated similar arguments that Shaffer does not teach that: (“profile” is “dynamically detected” within the “content”).
In response, in light of the Applicant’s specification (e.g. pp. [0080], the content of interest includes at least one of a geographical location of a talkgroup member, a profile or identity of the talkgroup member), the Examiner has fairly and/or reasonably interpreted the “content of interest” as location information included in the communications. Furthermore, the claim does not uniquely or particularly define the term “profile” (i.e. the scope of what the term encompassed) so as to be distinguished from the applied prior art and/or clearly define the scope of “a profile”. As it is readily known by one of ordinary skill in the art, “a profile” is a brief written description that provides information about someone or something. Therefore, in combination with the discussions above, the Examiner has fairly interpreted the term “profile” to include crisis location information and/or users’ location information which is transmitted or provided in the communications.

In regards to dependent claim 4, the Applicant continue to repeated similar arguments in regards to the same claimed limitations that the prior art references (Shaffer and Shaffer ‘908) does not teach the at least claimed limitation (i.e. “wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup”).

In response the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to the same or similar response mailed on 09/14/2021, and further repeated below:
Shaffer e.g. ¶ [0056], ¶ [0079], which discussed the concept of assigning endpoints from one VTG to an alternate VTG or subgroup.

On the other hand in an analogous field of endeavor, Shaffer ‘908, e.g. in ¶ [0086] and ¶ [0070], discussed the concept that when a paramedic endpoint e.g. 212a (reasonably interpreted as the commander or supervisor of the Paramedics group) is included in an expanded area or in an event VTG, the IS may include all the other Paramedics i.e. 212b and 212c (i.e. reasonably interpreted as the team members of the Paramedic group).
Therefore, as discussed above, the claim does not uniquely and particularly define the term "commander" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "commander" is broadly claimed, therefore, is fairly characterized as discussed above.
 The details of the Applicant’s invention are directed to the operations of the electronic computing device in a wireless communication system, not the name or title of the user. Furthermore, claimed invention does not provide any details to differentiate the functions or operations of the electronic computing device of the “commander” from the functions or operations of the electronic computing device of the “team member”. Therefore, without any further details in the at least claimed limitations in question, the Examiner has applied the broadest reasonable interpretation as discussed above, Shaffer ‘908 teaches the at least limitation in question.

Finally, the Applicant argued that there is no rational underpinning for combining Shaffer ‘907 and Barndollar, and that the prior art references are not in an analogous field of endeavor.

In response the Examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, Shaffer ‘907, discussed the concept of communicating or providing communications including location information among talk groups in a wireless telecommunication system and a process of identifying the location information (see, fig. 1 and pp0065).
On the other hand, Barndollar, discussed the same or similar concept of media collaboration (i.e. communication) among users in a wireless telecommunication system wherein the at least media collaboration or communications includes location information and a natural language processing (NPL) of identifying the location information (see, fig. 1, and abstract).
Thus, the Examiner believes that it would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shaffer ‘907 (i.e. identifying location information included in communications) with the teachings of Barndollar (i.e. using NPL to identify location information included in a media) to achieve the goal of efficiently improving and enriching media collaboration experience for users/participants in the media collaboration in a wireless communication system (Barndollar, col. 4, lines 18-22)

In response to applicant's argument that Barndollar is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 

 In this case, as shown and/or discussed above, Shaffer and Barndollar are in the same analogous field of wireless communication among users. Thus, the Examiner respectfully disagrees with the Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US Publication No. 20070202907) in view of Barndollar et al. (US Patent No. 11036920).

As to claims 1 and 12, Shaffer teaches an electronic computing device for simultaneous monitoring of a plurality of talkgroups to reduce network congestion (fig. 2, pp0065, monitor communications of various channels, talk groups, or virtual talk groups, such as various talk groups composed of land mobile radios or other endpoints, and pp0091, track number of signals received simultaneously to determine congestion), the electronic computing device comprising: one or more electronic processors (fig. 2) configured to 10receive audio data from a plurality of communication devices, wherein the audio data includes conversations received by one or more microphones of the plurality of communication devices (fig. 2, fig. 3, #84, pp0065, PTT audio, video, data, pp0029, pp0033, receive and monitor communications from various endpoints and virtual talk groups, and pp0078) and wherein each of the plurality of communication devices is associated with a talkgroup member and at least one talkgroup (fig. 2, pp0065, PTT audio, video, data, pp0029, pp0033, receive and monitor communications from various endpoints and virtual talk groups); parse the conversations in the audio data received from each of the plurality of communication devices within the at least one talkgroup associated with the communication device (fig. 1, fig. 4, pp0065, PTT audio, video, data, pp0029, pp0033, receive and monitor communications from various endpoints and virtual talk groups, communication from the endpoint may also include location information (e.g., GPS information) identifying the location of the mobile endpoint transmitting the message, and pp0078); dynamically detect, within the content of the parsed audio data, content of interest based on a 15contextual relationship between a first talkgroup member associated with a first talkgroup of the plurality of talkgroups and a second talkgroup member associated with a second talkgroup of the plurality of talkgroups (fig. 1, fig. 4A, pp0065, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074), wherein the content of interest includes at least one selected from the group consisting of a profile of the talkgroup member and an identity of the talkgroup member (fig. 1, fig. 4A, pp0065, location information, pp0079, detect congestion within VTGs based on the communication history e.g. location information included in the transmitted communications from endpoints within VTGs); notify at least one of the first talkgroup member and the second talkgroup member when the content of interest is detected (fig. 1, fig. 4, pp0056, pp0079, IS 50 may send a notice to the users that are being assigned to the subgroup before they are transferred to the subgroup when congestion is detected); and20 switch the first talkgroup member from the first talkgroup to the second talkgroup based on detecting the content of interest (fig. 1, fig. 4, fig.4A, pp0047, IS 50 may assign some of the endpoints within the overly congested VTG to an alternate VTG, and pp0020, pp0079). However, Shaffer fails to explicitly teach using natural language processing to generate, parsed audio data includes a content for a voice communication.
In an analogous field of endeavor, Barndollar teaches using natural language processing to generate, parsed audio data includes a content for a voice communication (fig. 1, col. 3, lines 15-28, extraction of locations (e.g., of people or places) being discussed in media collaborations using natural language processing (NLP) techniques.  NLP is used to perform location extraction from content associated with a media collaboration (e.g., live video/audio streams, pre-recorded video/audio streams, text-based conversations, etc.)). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shaffer with the teachings of Barndollar to achieve the goal of efficiently improving and enriching media collaboration experience for users/participants in the media collaboration by automating the selection and embedding of relevant location information in the media collaboration in a communication system (Barndollar, col. 4, lines 18-22).
As to claim 2, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the first talkgroup member is a team member and the second talkgroup member is a commander for the team member (fig. 4, fig. 4A, pp0077, 214e, 210f, and 212b are in charge and/or the inter-agency liaison for the VTG, pp0080).  
As to claim 3, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic processors are further configured to notify the team member that the commander has moved from the second talkgroup to a third talkgroup (fig. 1, fig. 4, pp0097, during preparation, notify other members or endpoints that he will be transferred or moved to another subgroup); and request permission to switch the team member to the third talkgroup (fig. 1, pp0057, based on assignment notification, the endpoints respond by transferring or override request i.e. deny).  
25As to claim 5, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the plurality of 35communication devices are selected from the group consisting of a dispatch 33WO 2019/132682PCT/PL2017/050071 5console, a video camera, a microphone, a sensor, a wearable device, a global positioning satellite receiver, and a portable communication device (fig. 1, #22).  
As to claims 6 and 20, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the a contextual relationship between the first talkgroup member associated with the first talkgroup of the plurality of talkgroups and the second 10talkgroup member associated with the second talkgroup of the plurality of talkgroups (fig. 1, fig. 4A, pp0048, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074) includes at least one selected from the group consisting of status data associated with the first talkgroup member, image data, the audio data, textual data, haptic data, weather data, movement data, biometric data, orientation data, field of view data, computer record data, and geographical location data (fig. 1, fig. 4A, pp0048, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074).  
15 As to claim 7, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic processors are further configured to detect a command received from the first talkgroup member (fig. 1, pp0057, override command to not assign or reassign), and provide an alert to the second talkgroup based on the command (fig. 1, pp0071, pp0057, based on the override command, endpoint is removed or excluded from subgroup).  
As to claims 8 and 16, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic 20processors are further configured to merge the first talkgroup and the second talkgroup based on the content of interest (fig. 4, #213, based on incident or congestion, pp0058, multiple talk groups may be patched together on a dynamic, as needed basis).  
As to claim 9, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic processors are further configured to 25split the first talkgroup into a third talkgroup and a fourth talkgroup based on the content of interest (fig. 4, fig. 4A, 204a, first VTG members are reassigned into different subgroup e.g. VTG 4 and VTG 5, pp0076).  
As to claims 10 and 18, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic processors are further configured to send a notification to the first talkgroup member, wherein the notification 30includes a switching authorization request to switch the first talkgroup member from a first talkgroup to a second talkgroup (fig. 1, pp0056, pp0057, send notice to endpoints to be reassigned or transferred to an alternate VTG, the endpoints may transfer after a length of time or respond with an override command).  
As to claims 11 and 17, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches wherein the one or more electronic processor are further configured to automatically switch the first talkgroup member from a first talkgroup to a 35second talkgroup based on a notification received from the first talkgroup member (fig. 1, pp0056, pp0057, send notice to endpoints to be reassigned or transferred to an alternate VTG, the endpoints may transfer after a length of time or respond with an override command, and pp0073).
As to claim 13, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches further comprising: providing a notification to the first talkgroup member that the second talkgroup 25member has moved from the second talkgroup to a third talkgroup (fig. 1, fig. 4, pp0097, during preparation, notify other members or endpoints that he will be transferred or moved to another subgroup, and fig. 4A), wherein the first talkgroup member is a team member and the second talkgroup member is a commander for the team member (fig. 4, fig. 4A, pp0077, 214e, 210f, and 212b are in charge and/or the inter-agency liaison for the VTG, pp0080).
As to claim 14, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches further comprising: notifying a third talkgroup member associated with a third group of the plurality 30of talkgroups based on the content of interest (fig. 1, fig. 4, pp0056, pp0079, IS 50 may send a notice to the users that are being assigned to the subgroup before they are transferred to the subgroup when congestion is detected).
As to claim 15, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches further comprising: detecting a specific command received from a commander in the first talkgroup, and switching a team member in the second talkgroup to the first talkgroup second 35talkgroup based on the specific command (fig. 1, fig. 4, pp0077, the group’s inter-agency liaison communicate with other groups to form a subgroup, e.g. subgroup including only 214d-214e for certain incident, and pp0078, IS maintains a communication log that stores information concerning who was talking at any given time. This information may be used to determine who is talking to whom and it may be combined with location information to help determine who should be assigned to a new VTG).
As to claim 19, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. Shaffer further teaches further comprising: - receiving an approval to switch the first talkgroup member from the first talkgroup to the second talkgroup (fig. 1, pp0057, by transferring to the alternate VTG in response to the assignment notification, the endpoint agree to transfer OR deny by sending override command).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US Publication No. 20070202907) in view of Barndollar et al. (US Patent No. 11036920) and further in view of Shaffer et al. (US Publication No. 20070202908) hereinafter (Shaffer ‘908).

30 As to claim 4, Shaffer in view of Barndollar teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup.  
In an In an analogous field of endeavor, Shaffer ‘908 teaches wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup (fig. 1, pp0070, pp0086, a supervisor or dispatcher may be included in the event VTG even though he or she is not within the event area.  Also, the IS may add a VTG (different than the event VTG), and all the endpoints therein, to the event VTG if one of the endpoints of the VTG is added to the event VTG). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shaffer and Barndollar with the teachings of Shaffer ‘908 to achieve the goal of efficiently providing interoperable communications with dynamic event area allocation that substantially eliminates or reduces laborious manual intervention in a communication system (Shaffer ‘908, pp0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645